Title: From Benjamin Franklin to Richard Jackson, 18 June 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. June 18. 1764
I received yours of the 13th. April, which I shall answer fully per Hammet, who is to sail in about 10 Days. By that Ship you will also receive a Letter from the Committee with the Petitions to the King, mention’d in my former Letters. I wrote you a long one via Bristol, of the 1st Instant, to which I refer, and beg you would per first Opportunity be very particular as to any Necessity or Use of my being with you in the Prosecution of those Petitions, my going over, or not, depending on the Opinion you may give on that Head. I am, as ever, Yours most sincerely
B Franklin
P.S. Our Provincials, 1000 Men under Col. Bouquet, are preparing to march to the Westward.
Great Mischiefs done lately on the Virginia Frontier. People wonder at your prohibiting our Carrying Staves directly to Ireland.
 
Addressed: To / Richard Jackson Esqr / Inner Temple / London
Endorsed: Philad. June 18th. 1764 Benjn. Franklin
